McDONALD, Chief Justice.
This is a case wherein appellant sued appellees for title and possession to certain real estate as well as for certain injunctive relief. Trial was before the Court without a jury, which rendered judgment that appellant take nothing. From this judgment appellant appealed to this Court, and caused Transcript and Statement of Facts to be filed in this Court on 14 June 1954.
Appellant did not file any brief within the time prescribed by Rule 414, Texas Rules of Civil Procedure, nor at any time thereafter. Further, appellant has not shown or attempted to show any good cause why it has not done so; nor has appellant requested further time for filing of brief. In view of the foregoing, it is our view that the appeal should be dismissed.
Accordingly this appeal is dismissed for want of prosecution. See Rule 415, T.R. C.P.